ACCEPTED
                                                                                           01-14-00993-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      7/22/2015 4:38:18 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                      No. 01-14-00993-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   7/22/2015 4:38:18 PM
                            At Houston          CHRISTOPHER A. PRINE
                                             Clerk

                           No.1387050
                    In the 178th District Court
                     Of Harris County, Texas
                    
                    DEMETRUS HORTON
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by indictment with possession of a controlled substance

   between one and four grams, enhanced with two prior felony convictions.

   (C.R. at 12)     Appellant was convicted by a jury and was sentenced by

   agreement to twenty-five years in the Texas Department of Criminal Justice,

   Institutional Division. (C.R. at 115-16; 3 R.R. at 116) Appellant timely filed

   notice of appeal and the trial court certified his right of appeal. (C.R. at 119-21)
The State’s Reply Brief was due on July 22, 2015. This Court has previously

granted two prior motions for extension of time to file the State’s Reply Brief

on May 21, 2015, and June 22, 2015. The following facts are relied upon to

show good cause for an extension of time to allow the State to file its brief:


         a. Appellant raises multiple points of error that require additional
             time to process in order for the State to adequately respond.

         b. The undersigned attorney has also been involved in the following
             written appellate projects during the time the undersigned attorney
             was assigned State’s reply brief in this case:


              (1)     Ricardo Pena v. State of Texas
                      No. 01-14-00803-CR
                      No. 01-14-00804-CR
                      Brief Due: June 17, 2015
                      Brief Submitted: June 17, 2015

              (2)     James Guzman v. State of Texas
                      No. 01-15-00149-CR
                      No. 01-15-00150-CR
                      No. 01-15-00151-CR
                      Brief Due: June 16, 2015
                      Brief Submitted: June 16, 2015

              (3)     Oliver Cruise v. State of Texas
                      No. 01-14-00833-CR
                      Brief Due: August 11, 2015

              (4)     Sammie Davis v. State of Texas
                      No. 14-14-00778-CR
                      Brief Due: July 6, 2015
                      Brief Submitted: July 6, 2015
                 (5)     Jason Conway v. State of Texas
                         No. 01-14-00659-CR
                         Brief Due: August 19, 2015

                 (6)     Mark Mahlow v. State of Texas
                         No. 01-14-00753-CR
                         Brief Due: July 10, 2015
                         Brief Submitted: July 8, 2015

                 (7)     Brady Koch v. State of Texas
                         No. 01-14-00248-CR
                         Brief Due: July 27, 2015

        Consequently, the undersigned attorney has been unable to complete
        the State’s Reply Brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Tom Moran
Attorney for Appellant
tom6294@aol.com




                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687
Date: July 22, 2015